EXHIBIT 10.4

EDS EXECUTIVE DEFERRAL PLAN

(Conformed Copy: 2002 Restatement

Incorporating Amendments Nos. 1, 2,

3, 4, 5, and 6 thereto)



--------------------------------------------------------------------------------

EDS EXECUTIVE DEFERRAL PLAN

ARTICLE I

INTRODUCTION

 

1.1 Creation. Upon the recommendation of the Compensation and Benefits Committee
(“Committee”) of its Board of Directors (“Board”), Electronic Data Systems
Corporation, a Delaware corporation (the “Company”), hereby amends and restates
the EDS Executive Deferral Plan (“Plan”) in its entirety, effective January 1,
2002.

 

1.2 Purpose. The Plan was originally established as of January 1, 2000. The
objective and purpose of the Plan is to attract and retain competent officers,
key executives and highly compensated employees by offering flexible
compensation opportunities to officers, key executives and highly compensated
employees of the Company and to offer them an opportunity to defer income to be
paid at a later date. The Plan shall not constitute a “qualified plan” subject
to the limitations of Section 401(a) of the Code, nor shall it constitute a
“funded plan,” for purposes of such requirements. The Plan shall be exempt from
the participation and vesting requirements of Part 2 of Title I of ERISA, the
funding requirements of Part 3 of Title I of ERISA, and the fiduciary
requirements of Part 4 of Title I of ERISA by reason of the exclusions afforded
plans which are unfunded and maintained by an employer primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees.

ARTICLE II

DEFINITIONS AND CONSTRUCTION

 

2.1 Definitions. The following words and phrases shall have the meaning set
forth below, unless a different meaning is required by the context in which the
word or phrase is used.

 

  (a) Account shall mean the bookkeeping account to which a Participant’s
deferred Compensation is credited, together with any earnings thereon.

 

  (b) Additional Credits shall mean amounts credited to a Participant’s Account
pursuant to Section 4.3, and any earnings thereon.

 

  (c) Affiliate shall mean (i) a corporation that is a member of a controlled
group of corporations (as determined pursuant to Section 414(b) of the Code)
which includes the Company, and (ii) a trade or business (whether or not
incorporated) which is under common control (as determined pursuant to
Section 414(c) of the Code) of the Company.

 

  (d) Beneficiary shall mean the person or persons, or a trust created for the
benefit of such person or persons, or the Participant’s estate, designated by
the Participant in a writing filed with the Committee to receive payment of the
Participant’s Account upon the death of the Participant.



--------------------------------------------------------------------------------

  (e) Board shall mean the Board of Directors of the Company.

 

  (f) Bonus shall mean any portion of an Eligible Employee’s Compensation
payable under the EBP (“EBP Bonus”), or designated and payable by the Company or
Participating Employer as a bonus.

 

  (g) Cash Dividend Equivalent shall mean, with respect to any dividend declared
on Common Stock, an amount of cash equal to the per-share value of such dividend
(whether payable in cash or property).

 

  (h) Cause shall mean a Participant has:

 

  (i) engaged in material misconduct in association with his/her position with
the Employer;

 

  (ii) materially failed to follow and/or violated the Employer’s policies
(including without limitation the Employer’s Code of Business Conduct, as
amended from time to time), directives or orders applicable to employees holding
comparable positions;

 

  (iii) intentionally destroyed or stolen Employer property or falsified
Employer documents;

 

  (iv) been convicted of a felony or any crime involving moral turpitude;

 

  (v) without the express, prior written consent of the Employer’s General
Counsel, engaged in any of the conduct described in subparagraphs (a) through
(d) below, either directly or indirectly, individually or as an employee,
contractor, consultant, partner, officer, director or stockholder (other than as
a stockholder of less than 5% of the equities of a publicly trade corporation)
or in any other capacity for any person, firm, partnership or corporation:

 

  (a) during the Participant’s employment with the Employer or during the
6-month time period thereafter, the Participant performed duties as or for a
direct competitor of the Employer in the geographic region in which the
Participant provided services to the Employer during the 6-month period
preceding the Participant’s termination (i) which are the same or similar to the
duties performed by the Participant at any time during the 12-month period
preceding the Participant’s termination; or (ii) which involved the use or
disclosure of any confidential information which the Participant received,
obtained or acquired during, or as a consequence of, his/her employment with the
Employer;

 

2



--------------------------------------------------------------------------------

  (b) during the time of the Participant’s employment with the Employer or
during the 12-month time period thereafter, the Participant performed duties for
any current client or prospective client of the Employer with whom the
Participant interacted during the 6-month period preceding his/her termination
(i) which are the same or similar to the duties performed by the Participant at
any time during the 12-month period preceding the Participant’s termination; or
(ii) which involve the use or disclosure of any confidential information which
the Participant received, obtained or acquired during, or as a consequence of,
his/her employment with the Employer;

 

  (c) during the time of the Participant’s employment with the Employer or
during the 12-month time period thereafter, the Participant was involved in the
inducement of or otherwise encouraged the Employer’s employees, clients, or
vendors to currently and/or prospectively breach, modify, or terminate any
agreement or relationship they have or had with the Employer within the 12-month
period prior to the Participant’s termination; or

 

  (d) during the time of the Participant’s employment with the Employer or
during the 12-month time period thereafter, the Participant participated
voluntarily with or provided assistance or information to any person or entity
with regard to (i) negotiations with the Employer involving a contract or
services to be rendered by the Employer, regarding such contract or services; or
(ii) a potential or existing business or legal dispute with the Employer,
including, but not limited to, litigation, except as may be required by law; or

 

  (vi) during the time of his/her employment or during the 12-month time period
thereafter, without the express, prior written consent of a Company officer,
engaged in any of the conduct described in subparagraphs (a) and (b) below,
either directly or indirectly, individually or as an employee, contractor,
consultant, partner, officer, director or stockholder (other than as a
stockholder of less than 5% of the equities of a publicly held corporation) or
in any other capacity for any person, firm, partnership or corporation:

 

  (a) hired, attempted to hire or assisted any other person or entity in hiring
or attempting to hire any current employee of the Employer or any person who was
an employee of the Employer within the 12-month period prior to the termination
of the Participant’s employment; or

 

3



--------------------------------------------------------------------------------

  (b) solicited, diverted, or took away, in competition with the Employer, the
business or patronage of any current Employer client or any prospective client
with whom the Participant had involvement on behalf of the Employer during the
6-month period preceding the Participant’s termination. Notwithstanding the
foregoing, this prohibition does not apply to any person or entity who is no
longer a client or prospective client at the time of any such solicitation by
the Participant.

 

  (i) Change of Control shall mean a change in control of the Company of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or in response to any similar item on any
similar schedule or form) under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), whether or not the Company is then subject to such
reporting requirement; provided, however, that, without limiting the generality
of the foregoing, a Change of Control shall be deemed to have occurred
(irrespective of the applicability of the initial clause of this provision) if
at any time (a) any “person” (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding (i) any employee benefit plan of the Company
or any Affiliate, and (ii) any entity organized, appointed or established by the
Company pursuant to the terms of any such plan) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities without the
prior approval of at least two-thirds of the members of the Board in office
immediately prior to such person’s attaining such percentage interest; (b) the
Company is a party to a merger, consolidation, share exchange, sale of assets or
other reorganization, or a proxy contest, as a consequence of which members of
the Board in office immediately prior to such transaction or event constitute
less than a majority of the whole Board thereafter; or (c) during any period of
two consecutive years, individuals who at the beginning of such period
constituted members of the Board (including for this purpose any new member
whose election or nomination for election by the Company’s stockholders was
approved by at least two-thirds of the members of the whole Board then still in
office who were members of the Board at the beginning of such period) cease for
any reason to constitute a majority of the whole Board.

 

  (j) CIC Event shall mean such term as defined in Section 6.2.

 

  (k) Code shall mean the Internal Revenue Code of 1986, as amended.

 

  (l) Commissions shall mean that portion of an Eligible Employee’s Compensation
designated as, and payable by the Company or Participating Employer in the form
of, a commission.

 

4



--------------------------------------------------------------------------------

  (m) Committee shall mean the Compensation and Benefits Committee of the Board,
or any successor thereto.

 

  (n) Common Stock shall mean the common stock, par value $.01 per share, of the
Company.

 

  (o) Company shall mean Electronic Data Systems Corporation, a Delaware
corporation.

 

  (p) Compensation shall mean the total earnings prior to withholding (excluding
any imputed income items), as reportable on Internal Revenue Service Form W-2,
payable to any Employee by an Employer for a Plan Year, disregarding any
Deferral Election under the Plan, and increased by amounts not included in
income through a salary reduction election made pursuant to a cafeteria plan
described in Code Section 125 or the EDS 401(k) Plan. The term “Compensation”
shall exclude amounts paid to an Employee while receiving payments from the
Company or a Participating Employer under a plan intended to provide benefits in
the case of a termination from employment, short-term disability, or long-term
disability.

 

  (q) Current Year Election shall mean an irrevocable Deferral Election made
after an individual’s date of hire, promotion, job change, approval for EBP
participation or salary increase, which is applicable to deferrable items of
Compensation that are payable after such Deferral Election is made, but in the
same Plan Year in which such Deferral Election is made. An individual who is
eligible to make a Current Year Election pursuant to Section 4.1(b) by reason of
promotion, job change, approval for EBP participation or salary increase shall
be eligible to make such Current Year Election with respect to base salary and
Commissions only, and such Current Year Election shall be made within 30 days
after the later of (i) the date of the promotion, job change, approval for EBP
participation or salary increase, and (ii) the date the individual is designated
as eligible to make the Current Year Election by the Chief Executive Officer of
the Company or his designee. An individual who is eligible to make a Current
Year Election pursuant to Section 4.1(b) by reason of being newly-hired shall be
eligible to make such Current Year Election with respect to all deferrable items
of Compensation, and such Current Year Election shall be made within 30 days
after the individual’s date of hire.

 

  (r) Deferral Election shall mean the agreement between the Company or
Participating Employer and an Eligible Employee pursuant to which the Eligible
Employee consents to participation and the deferral of Compensation hereunder,
and designates the amount of Compensation to be deferred.

 

  (s) Deferral Election Deadline with respect to Plan Years beginning on or
after January 1, 2002, shall mean September 30 (or, if September 30 falls on a
Saturday or Sunday or on a legal holiday, the next business day immediately
following

 

5



--------------------------------------------------------------------------------

September 30) of the preceding Plan Year; provided, however, that the Deferral
Election Deadline with respect to base salary and Commissions for a Plan Year
shall be December 15 (or, if December 15 falls on a Saturday or Sunday or on a
legal holiday, the next business day immediately following December 15) of the
preceding Plan Year. Notwithstanding the above, however, the following rules
shall apply:

 

  (1) The Deferral Election Deadline for an Employee who becomes a Springing
Eligible Employee (as such term is defined in Section 2.1(x)(4)), who is newly
hired (and otherwise eligible to defer by reason of Section 2.1(x)(3)) or who
becomes a Transitioned Employee (and otherwise eligible to defer by reason of
Section 2.1(x)(5)) on or after September 1, but on or before November 30, shall
be 30 days after the Employee’s date of hire, promotion, job change, approval
for EBP participation, salary increase or becoming a Transitioned Employee;
provided, however, that the Deferral Election Deadline with respect to base
salary and Commissions for a Plan Year shall be December 15 (or, if December 15
falls on a Saturday or Sunday or on a legal holiday, the next business day
immediately following December 15) of the preceding Plan Year.

 

  (2) The Deferral Election Deadline for an Employee who becomes a Springing
Eligible Employee (as such term is defined in Section 2.1(x)(4)), who is newly
hired (and otherwise eligible to defer by reason of Section 2.1(x)(3)) or who
becomes a Transitioned Employee (and otherwise eligible to defer by reason of
Section 2.1(x)(5)) on or after December 1, but on or before December 31, shall
be 30 days after the Employee’s date of hire, promotion, job change, approval
for EBP participation, salary increase or becoming a Transitioned Employee;
provided, however, that any Deferral Election made pursuant to this
Section 2.1(s)(2) shall be applicable only with respect to deferrable items of
Compensation that are payable after the Deferral Election is made.

 

  (3) In the case of those Eligible Employees who were inadvertently excluded
from the base salary and Commission Deferral Election process for the 2005 Plan
Year due to an administrative error in calculating their Earnings as of the 2005
Plan Year’s Eligibility Date, the Deferral Election Deadline for such Eligible
Employees is March 15, 2005 and the Deferral Election shall only apply to
deferrable items of Compensation for the 2005 Plan Year that are payable for
services to be performed after such Deferral Election is made. Eligible
Employees who are entitled to make the Deferral Elections described in the
immediately preceding sentence may make such elections during the period
March 1, 2005 through March 15, 2005. The Deferral Election set forth in this
paragraph was provided in reliance on IRS Notice 2005-1, Q&A-21.

 

6



--------------------------------------------------------------------------------

  (t) Dividend Equivalent shall mean, with respect to any dividend declared on
Common Stock, a number of stock units (including fractional stock units)
determined by dividing (i) the product of the per-share dividend multiplied by
the number of stock units credited to the Stock Equivalent Portion of a
Participant’s Account as of the applicable record date for such dividend by
(ii) the Fair Market Value of a share of Common Stock on such record date.

 

  (u) EBP shall mean the Company’s executive bonus program, as in effect from
time to time.

 

  (v) EDS 401(k) Plan shall mean the employee pension plan intended to qualify
under Code Sections 401(a) and 401(k) as established by the Company effective
July 1, 1983, as amended from time-to-time, any successor to such plan, and any
other plan of the Company or an Affiliate intended to qualify under Code
Sections 401(a) and 401(k) as may be designated by the Committee.

 

  (w) Eligibility Date means July 1, 2001, and each succeeding July 1
thereafter.

 

  (x) Eligible Employee shall mean an Employee of the Company or a Participating
Employer who, as of the Eligibility Date, satisfies the following requirements:

 

  (1) an Employee on the U.S. payroll of the Company or other Participating
Employer eligible to participate in the EBP; or

 

  (2) an Employee on the U.S. payroll of the Company or other Participating
Employer whose Earnings (as such term is defined in the EDS Retirement Plan, but
(i) without regard to any limitations imposed under Section 401(a)(17) of the
Code, and (ii) specifically excluding any cash proceeds resulting from the
Company’s acquisition of stock and stock options in either Unigraphics Solutions
Inc. or Structural Dynamics Research Corporation) —

 

  (A) as of the Eligibility Date, includes salary payable at a rate equal to or
in excess of the Section 401(a)(17) Limitation, or

 

  (B) For the 12 month period ended June 30 equaled or exceeded the
Section 401(a)(17) Limitation; or

 

  (3) an Employee on the U.S. payroll of the Company or other Participating
Employer who is hired after the Eligibility Date and who otherwise would have
been an Eligible Employee under the provisions of subdivisions (1) or (2) above;
or

 

  (4) an Employee on the U.S. payroll of the Company or other Participating
Employer who, by reason of promotion, job change, approval for EBP
participation, or salary increase, satisfies the eligibility provisions of
subdivisions (1) or (2) above after the Eligibility Date (“Springing Eligible
Employee”); or

 

7



--------------------------------------------------------------------------------

  (5) a Transitioned Employee acquired before or after the Eligibility Date, but
only if (i) during the 12-month period ending on June 30, the Transitioned
Employee received combined compensation from his or her prior employer(s) and
the Company (or other Participating Employer) in an amount which would have
otherwise classified him or her as an Eligible Employee under subdivision
(2)(B) above, and (ii) the Transitioned Employee is so designated as an Eligible
Employee by the Chief Executive Officer of the Company or his designee. If a
Transitioned Employee becomes an Eligible Employee pursuant to the provisions of
this subdivision (5), he or she shall remain an Eligible Employee for two Plan
Years. After such time, the Transitioned Employee shall no longer be an Eligible
Employee unless he or she meets the requirements to be an Eligible Employee
under the other provisions of this Section 2.1(x) (disregarding this subdivision
(5) for such purposes).

Notwithstanding the foregoing, the following Employees shall not be Eligible
Employees:

 

  (1) non-resident aliens who are not subject to United States federal income
taxation on Compensation;

 

  (2) resident aliens who are not subject to United States federal income
taxation on Compensation;

 

  (3) U.S. citizens residing (whether permanently or temporarily) outside the
United States;

 

  (4) any person hired by a foreign entity in which the Company has a direct or
indirect ownership interest;

 

  (5) any person eligible to participate in the EDS Puerto Rico Savings Plan..

Notwithstanding the foregoing, any Employee whom the Committee determines is not
a member of a select group of management or a highly compensated employees will
not be an Eligible Employee.

 

  (y) Employee shall mean any person employed as an employee by an Employer and
on the payroll of an Employer. If a person’s status as an employee is
redetermined retroactively, such redetermination shall not affect participation
in the Plan prior to the redetermination.

 

  (z) Employer shall mean the Company and Participating Employers. A list of the
Employers which participate in this Plan is attached as Appendix A.

 

8



--------------------------------------------------------------------------------

  (aa) ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

  (bb) Fair Market Value of a share of Common Stock shall mean, as of a
particular date, (i) if shares of Common Stock are listed on a national
securities exchange, the mean between the highest and lowest sales price per
share of Common Stock on the consolidated transaction reporting system for the
principal national securities exchange on which shares of Common Stock are
listed on that date, or, if there shall have been no such sale so reported on
that date, on the last preceding date on which such a sale was so reported,
(ii) if shares of Common Stock are not so listed but are quoted on the Nasdaq
National Market, the mean between the highest and lowest sales price per share
of Common Stock reported by the Nasdaq National Market on that date, or, if
there shall have been no such sales reported on that date, on the last preceding
date on which such a sale was so reported, or (iii) if the Common Stock is not
so listed or quoted but is traded in the over-the-counter market, the mean
between the closing bid and asked price on that date, or, if there are no
quotations available for such date, on the last preceding date on which such
quotations shall be available, as reported by the Nasdaq Stock Market, or, if
not reported by the Nasdaq Stock Market, by the National Quotations Bureau
Incorporated.

 

  (cc) FICA shall mean the taxes imposed under the Federal Insurance
Contributions Act for which withholding from employees may be required from time
to time.

 

  (dd) Fixed-Income Equivalent Portion shall mean that term as defined in
Section 4.4(a).

 

  (ee) IP Award shall mean any RSU, option or other award granted to an Employee
under the SIP.

 

  (ff) Leave of Absence shall mean any Employee’s absence from active employment
with an Employer by reason of leave granted in conformity with the Employer’s
policy other than a Disability Leave of Absence or a Permitted Absence.

 

  (gg) Participant shall mean each Eligible Employee who has properly completed
and filed a Deferral Election with the Committee and each Eligible Employee who
has been credited with discretionary additional credits pursuant to
Section 4.3(c).

 

  (hh) Participating Employer shall mean any Affiliate which, with the consent
of the Committee, elects to become and accepts the obligations of an Employer
hereunder.

 

  (ii) Plan shall mean this EDS Executive Deferral Plan, as amended from time to
time.

 

  (jj) Plan Year shall mean the calendar year.

 

9



--------------------------------------------------------------------------------

  (kk) Restricted Period shall mean such term as defined in Section 5.2.

 

  (ll) RSU shall mean a restricted stock unit IP Award.

 

  (mm) Section 401(a)(17) Limitation shall mean the dollar amount established by
Code Section 401(a)(17) which limits the annual compensation of each employee
taken into account under a qualified plan.

 

  (nn) SIP shall mean the 1996 Incentive Plan of Electronic Data Systems
Corporation.

 

  (oo) Stock Equivalent Portion shall mean that term as defined in
Section 4.4(a).

 

  (pp) Transitioned Employee means an Employee who becomes employed by an
Employer by reason of a merger or acquisition transaction. A Transitioned
Employee shall be considered to be a Transitioned Employee on the date he or she
is first employed by an Employer.

 

  (qq) Valuation Date shall mean the last business day of each calendar month,
or more frequently as authorized by the Committee or its designee.

 

2.2 Construction. If any provision of this Plan is determined to be for any
reason invalid or unenforceable, the remaining provisions of this Plan shall
continue in full force and effect. All of the provisions of this Plan shall be
construed and enforced in accordance with the laws of the State of Delaware
(other than its laws regarding choice of laws) and shall be administered
according to the laws of such state, except as otherwise required by ERISA, the
Code or other applicable federal law. The masculine gender, where appearing in
this Plan, shall include the feminine gender, and vice versa. The terms
“delivered to the Committee” and “filed with the Committee,” as used in this
Plan, shall include, respectively, delivery to and filing with a person or
persons designated by the Committee for the disbursement and the receipt of
administrative forms. Whenever a Participant is required to make a “filing” of
an election or form or required to make a submission in “writing” under this
Plan, such “filing” or “writing” requirement may be satisfied by the Participant
electronically (but only if the Committee has designated that such requirement
may be satisfied electronically). Headings and subheadings in the Plan are for
the purpose of reference only and are not to be considered in the construction
of this Plan.

ARTICLE III

PARTICIPATION AND VESTING

 

3.1 Eligibility and Participation. An Eligible Employee who properly completes
and files with the Committee a Deferral Election pursuant to which a portion of
his Compensation is deferred under the Plan shall become a Participant. A
Participant shall remain a Participant until his entire Account under the Plan
is extinguished, through distribution or otherwise. An Eligible Employee shall
also become a Participant if he or she is credited with discretionary additional
credits pursuant to Section 4.3(c).

 

10



--------------------------------------------------------------------------------

3.2 Ceasing to be an Eligible Employee. Status as an Eligible Employee will be
redetermined from time to time, at least annually. If an individual ceases for
any reason to be an Eligible Employee, through termination of employment or
otherwise, his Deferral Election shall forthwith terminate, and he shall not
again become eligible to make a Deferral Election until he again becomes an
Eligible Employee; provided, however, that an Eligible Employee who ceases to be
an Eligible Employee by reason of not having the requisite Earnings under
Section 2.1(x)(2) shall continue to be an Eligible Employee (and shall continue
to be eligible to make a Deferral Election) for the Plan Year immediately
following the Eligibility Date on which he or she fails to meet the Earnings
requirements of Section 2.1(x)(2)..

 

3.3 Vesting. Except as provided below, a Participant shall at all times be fully
vested in and have a nonforfeitable right to amounts credited to his Account.

 

  (a) Deferred RSUs Subject to Restrictions. Restricted deferred RSUs shall be
subject to forfeiture as provided in Section 5.2.

 

  (b) Early Distribution Penalty. A Participant who receives an early
distribution pursuant to Section 5.5 shall incur a forfeiture as provided in
such section.

 

  (c) Forfeiture of Additional Credits for Cause. Notwithstanding a
Participant’s eligibility for a distribution from or of his/her Account, the
portion of a Participant’s Account attributable to Additional Credits shall be
subject to forfeiture at the Committee’s discretion if, upon consideration of
the facts and circumstances and any advice or recommendation of the Employer,
the Committee finds that Cause exists. Similarly, in the event the Committee, in
its discretion, upon consideration of the facts and circumstances and any advice
or recommendation of the Employer, concludes, subsequent to the Participant’s
receiving a distribution (or distributions) of any portion of Additional Credits
from his/her Account (including any Dividend Equivalents received thereon), that
the Participant violated the non-compete and/or non-solicitation provisions of
Section 2.1(h), the Participant shall be required to reimburse the Employer in
an amount equal to such distribution(s).

 

  (d) Waiver and Release. If a Participant or Beneficiary refuses or fails to
execute a binding waiver and release in such form as the Committee may require
as a condition of participating in the Plan or receiving a distribution from or
of a Participant’s Account, the Committee may, in its discretion, direct that
all or any portion of such Account be forfeited.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

DEFERRAL ELECTIONS, MATCHING CREDITS

AND ACCOUNTING

 

4.1 Deferral Elections.

 

  (a) Elections. Eligible Employees shall be notified of their status as such.
Each Eligible Employee shall be provided an opportunity to make Deferral
Elections prior to the Deferral Election Deadline.

Deferral Elections for a Plan Year shall be made on forms provided by the
Committee. Deferral Elections shall be filed with the Committee no earlier than
the date permitted by the Committee and no later than the Deferral Election
Deadline. Deferral Elections for a Plan Year shall become irrevocable on the
Deferral Election Deadline.

 

  (b) Current Year Elections. Notwithstanding the foregoing, an individual who
meets the requirements to be an Eligible Employee as of his or her date of hire
shall be eligible to make a Current Year Election, if his or her date of hire is
prior to December 1. In addition, an individual who, by reason of promotion, job
change, approval for EBP participation, or salary increase, meets the
requirements to be an Eligible Employee, shall be eligible to make a Current
Year Election, if (i) such promotion, job change, approval for EBP
participation, or salary increase occurs prior to December 1, and (ii) such
individual is so designated as eligible to make a Current Year Election by the
Chief Executive Officer of the Company or his designee. A Transitioned Employee
who is an Eligible Employee solely by reason of Section 2.1(x)(5) shall not be
eligible to make a Current Year Election

 

  (c) New Elections and Terminations of Elections. A new Deferral Election will
be required for each Plan Year. A Participant’s Deferral Election shall
automatically terminate on his termination of employment, or, if earlier, the
date the Participant commences to receive payments under the Employer’s
long-term disability plan.

 

  (d) Separate Elections; Limitations on Elections. Separate Deferral Elections
may be made with respect to Bonuses (other than EBP Bonuses), EBP Bonuses
payable in cash, EBP Bonuses payable in Common Stock, RSUs, base salary and
Commissions, and separate Deferral Elections shall be made with respect to any
amounts of Compensation payable in cash or payable in stock. Deferral Elections
with respect to cash amounts and EBP Bonuses payable in Common Stock must be
made in whole percentage increments of at least 1% where partial shares or
dollars will be rounded down to the next whole dollar or share. Any amounts
which are not deferred by reason of being rounded down shall be paid to the
Participant as Compensation through the usual payroll process. Deferral
Elections with respect to RSUs must be made in whole shares.

 

12



--------------------------------------------------------------------------------

For any Plan Year, an Eligible Employee may make a Deferral Election with
respect to a maximum of:

 

  (i) 50% of base salary otherwise payable in the Plan Year,

 

  (ii) 100% of the EBP Bonus otherwise payable in cash during the Plan Year (but
excluding amounts payable in installments commencing prior to January 1, 2000),

 

  (iii) 100% of the EBP Bonus otherwise payable in Common Stock during the Plan
Year (but excluding amounts payable in installments commencing prior to
January 1, 2000),

 

  (iv) 100% of Bonuses (other than EBP Bonuses) otherwise payable in the Plan
Year,

 

  (v) 100% of the Participant’s RSUs that would otherwise vest in the next Plan
Year under the SIP, but none of any other portion of Compensation relating to an
IP Award (and also excluding dividend equivalents payable under the SIP on
nonvested RSUs), and

 

  (vi) 100% of the Participant’s Commissions that are earned and would otherwise
be payable in the Plan Year.

 

  (e) Deferral Limitations for Springing Eligible Employees. Eligible Employees
who are Springing Eligible Employees pursuant to Section 2.1(x)(4) may defer
base salary, Commissions and EBP Bonuses only, and shall not be eligible to
defer Bonuses (other than EBP Bonuses) and RSUs during the Plan Year following
the Plan Year in which they became Springing Eligible Employees. In addition,
Eligible Employees who are Springing Eligible Employees pursuant to
Section 2.1(x)(4) and who attain such status in December of a given Plan Year
may defer base salary and Commissions only, and shall not be eligible to defer
EBP Bonuses, Bonuses and RSUs during the Plan Year following the Plan Year in
which they become Springing Eligible Employees.

 

  (f) Withholding on Deferrals. Amounts deferred pursuant to a Participant’s
Deferral Election shall be credited to a Participant’s Account as soon as
administratively convenient after such amount would otherwise have been paid to
the Participant. The amount credited to the Account (except for deferred RSUs)
shall be net of any applicable withholding for taxes. At the discretion of the
Company, any amounts required to be withheld for taxes with respect to deferred
RSUs may be withheld from the deferred RSUs or from other cash compensation of
the Participant or may be satisfied by such other means as the Committee may
permit on a case-by-case basis.

 

13



--------------------------------------------------------------------------------

  (g) Limit on Deferral Elections After Hardship Distribution. Notwithstanding
any other provision of this Section 4.1 to the contrary, if a Participant in
this Plan takes a hardship distribution from the EDS 401(k) Plan, then the
Participant must cease to make any deferrals under this Plan for a period that
commences with and is equal in length to the period the Participant must cease
making elective deferrals under the EDS 401(k) Plan.

 

  (h) Permitted Deferral Elections for the 2003 Plan Year. Notwithstanding
anything in this Section 4.1 or any other provision of this Plan to the
contrary, effective for the Plan Year beginning January 1, 2003 only, Deferral
Elections shall not be permitted for Bonuses, EBP Bonuses payable in cash, EBP
Bonuses payable in Common Stock, RSUs, and any amounts of Compensation payable
in cash or Common Stock. Accordingly, for the 2003 Plan Year, separate Deferral
Elections may only be made for base salary and Commissions, and such Deferral
Elections shall be subject to the maximum amounts set forth in Sections
4.1(d)(i) and (vi), respectively. Effective January 1, 2004, this Section 4.1(h)
shall no longer apply.

 

  (i) In the event that the Stock Equivalent rate of return is eliminated
pursuant to Section 4.4(c), then the Managing Director, Global Compensation and
Benefits may, in his sole discretion, eliminate one or more of the forms of
compensation that are identified under Section 4.1(d) as eligible for a Deferral
Election.

 

4.2 Accounting for Deferred Compensation. The Committee shall maintain an
Account in the name of each Participant. The value of each Account shall be
adjusted as of each Valuation Date to reflect the deferred Compensation credited
thereto, the rate of return credited (or charged) to such Account, and any
amounts distributed or withdrawn from such Account since the most recent prior
Valuation Date. In the sole discretion of the Committee, one or more
sub-Accounts may be established for each Participant to facilitate recordkeeping
convenience and accuracy.

Establishment and maintenance of Accounts hereunder shall not be construed as
giving any person any interest in assets of the Company or an Affiliate, or a
right to payment other than as provided hereunder. An Account shall be
maintained until all amounts credited to such Account have been withdrawn,
distributed, forfeited, or otherwise extinguished in accordance with the terms
and provisions of this Plan.

 

4.3 Additional Credits.

 

  (a) Deemed Limit Credit. A Participant’s Account shall be eligible to be
credited each Plan Year with an amount (“Deemed Limit Credit”) equal to 1.5% of
the amount, if any, by which the Participant’s Compensation exceeds the
Section 401(a)(17) Limitation for such Plan Year. Deemed Limit Credits (net of
applicable withholding for taxes) will be credited to a Participant’s Account
for a Plan Year only to the extent the Participant has deferred in such Plan
Year for immediate allocation to the Stock Equivalent Portion of his Account
Compensation (not including any RSUs) in an amount at least equal to the amount

 

14



--------------------------------------------------------------------------------

of the Deemed Limit Credit. Deemed Limit Credits, if made, shall be credited as
of the last day of the Plan Year, and only if the Participant is an Eligible
Employee as defined in Section 2.1(x), but determined as of the last day of the
Plan Year instead of as of the Eligibility Date; provided, however, that this
last day of the Plan Year eligibility requirement shall not apply to any
Participant who is not an Eligible Employee as of the last day of the Plan Year
solely because (i) he or she is a U.S. citizen who is residing (whether
permanently or temporarily) outside the United States, or (ii) as of the last
day of the Plan Year, he or she does not meet the income threshold for Eligible
Employee status set forth in Section 2.1(x)(2).

 

  (b) Match of Amounts Deferred into Stock. A Participant’s Account shall be
credited each Plan Year with an amount (“Match”) based on the amount of Bonus
and Matchable Compensation (as defined below) deferred in such Plan Year with
respect to which the Participant immediately elects the Stock Equivalent rate of
return. The amount of the Match shall equal 25% of the sum of (i) the amount of
the Bonus so deferred (up to a maximum deferral of 25% of the pre-deferral
Bonus) plus (ii) the amount of deferred Matchable Compensation (up to a maximum
deferral of 15% of the pre-deferral amount of Matchable Compensation).
“Matchable Compensation” for this purpose shall be Compensation (other than RSUs
or Bonuses and other than amounts arising under a plan or agreement providing
for payment (as opposed to acceleration) of amounts in the event of a Change of
Control). Such Match (net of applicable withholding for taxes) shall be credited
to the Participant’s Account as of the last day of the Plan Year, and only if
the Participant is an Eligible Employee as defined in Section 2.1(x), but
determined as of the last day of the Plan Year instead of as of the Eligibility
Date; provided, however, that this last day of the Plan Year eligibility
requirement shall not apply to any Participant who is not an Eligible Employee
as of the last day of the Plan Year solely because (i) he or she is a U.S.
citizen who is residing (whether permanently or temporarily) outside the
United States, or (ii) as of the last day of the Plan Year, he or she does not
meet the income threshold for Eligible Employee status set forth in
Section 2.1(x)(2). Effective January 1, 2005, no further Match credits shall be
made under this Section 4.3(b) to any Participant’s Account

 

  (c) Discretionary Additional Credits. At the discretion of the Committee,
which may be exercised on a case by case basis, the Stock Equivalent Portion of
a Participant’s Account may be credited from time to time with additional
credits in the form of any number of deferred stock units.

 

  (i) Such discretionary additional credits shall be subject to such vesting and
other conditions (including but not limited to conditions regarding
distributions and treatment of Dividend Equivalents) as the Committee may
impose.

 

15



--------------------------------------------------------------------------------

  (ii) At the discretion of the Committee, Cash Dividend Equivalents may either
be paid in cash with respect to a Participant’s discretionary additional credits
at the same time as dividends are paid on Common Stock or credited to the Stock
Equivalent Portion of the Participant’s Account. Notwithstanding the foregoing,
in the event an extraordinary dividend (whether payable in cash or other
property) is declared on Common Stock, the Committee may, in its discretion,
provide that the Dividend Equivalent of such extraordinary dividend shall be
credited to the Stock Equivalent Portion of each Participant’s Account in lieu
of being paid as a Cash Dividend Equivalent.

 

  (iii) The Committee may, but need not, prohibit a Participant from making
changes in distribution options under Section 5.3 or electing In-Service
Distributions under Section 5.4 or Early Distributions under Section 5.5 with
respect to discretionary additional credits under this Section 4.3(c).

 

  (iv) At the discretion of the Company, any amounts required to be withheld for
taxes (including but not limited to FICA) with respect to discretionary
additional credits and related Dividend Equivalents may be withheld from the
discretionary additional credits or from other cash compensation of the
Participant, or may be satisfied by such other means as the Company may permit
on a case by case basis.

 

  (v) Notwithstanding any of the provisions of the Plan to the contrary, the
233,000 deferred stock units awarded as discretionary additional credits by the
Committee on December 4, 2001, to Richard H. Brown (“Mr. Brown”) shall not be
subject to the vesting, timing of distribution and other rights and restrictions
set forth in this Plan. Instead, such 233,000 deferred stock units shall be
subject to the same vesting, timing of distribution and other rights and
restrictions as existed under the Employment Agreement between Electronic Data
Systems Corporation and Richard H. Brown, dated January 1, 1999, and the two
Restricted Stock Unit Award Agreements, both dated December 10, 1998, pursuant
to which such restricted stock units were granted to Mr. Brown.

 

  (vi) Notwithstanding any of the provisions of the Plan to the contrary, the
16,666 deferred stock units awarded as discretionary additional credits by the
Committee on December 4, 2001, to James E. Daley (“Mr. Daley”) shall not be
subject to the vesting, timing of distribution and other rights and restrictions
set forth in this Plan. Instead, such 16,666 deferred stock units shall be
subject to the same vesting, timing of distribution and other rights and
restrictions as existed under the Summary of Principal Terms of Employment
Agreement between James E. Daley and EDS, and the Restricted Stock Unit Award
Agreement, dated March 8, 1999, pursuant to which such restricted stock units
were granted to Mr. Daley.

 

16



--------------------------------------------------------------------------------

  (vii) Notwithstanding the vesting schedule set forth in those Awards of
Additional Credit Under the EDS Executive Deferral Plan granted effective
February 10, 2003 by the Committee to certain Participants employed by
A.T. Kearney, Inc. (the “Awards”), all unvested deferred stock units granted
under such Awards shall, except as provided in the last sentence of this
Section 4.3(c)(vii), completely vest on (i) the closing of the transaction
pursuant to which A.T. Kearney, Inc. ceases to be an Affiliate (the “A.T.
Kearney Transaction Closing”) for those Award holders who are employed by A.T.
Kearney, Inc. in any of its business operations other than the executive search
business or the management, maintenance, repair and operations business at the
time of the A.T. Kearney Transaction Closing or (ii) the closing of the sale of
the A.T. Kearney, Inc. executive search business (the “Executive Search
Closing”) for those Award holders who are A.T. Kearney, Inc. executive search
employees at the time of the Executive Search Closing. Notwithstanding anything
to the contrary in the terms of the Awards, such vested deferred stock units
shall be distributed on the date of the A.T. Kearney Transaction Closing or the
Executive Search Closing, as applicable (or in accordance with the terms of the
Plan in the case of those Award holders who elected under the Award to defer the
distribution of the vested deferred stock units until after separation from
service) provided that if there is a delay in such distribution for
administrative or any other reasons, the distribution shall not be delayed
beyond the last day permitted under Section 409A for treating a delayed payment
as having been made on the date of the A.T. Kearney Transaction Closing or the
Executive Search Closing, as applicable, or other applicable distribution date
specified under the Plan. For purposes of those vested deferred stock units that
are distributable as of the date of the A.T. Kearney Transaction Closing or the
Executive Search Closing pursuant to the foregoing, the Valuation Date shall be
the date of the A.T. Kearney Transaction Closing or the Executive Search
Closing, as applicable. This Section 4.3(c)(vii) shall not apply to John Egan.

 

  (d) All Match amounts shall only be credited to the Stock Equivalent Portion
of a Participant’s Account.

 

4.4 Rates of Return.

 

  (a) Alternative Rates of Return. Subject to Section 4.4(b), each Participant
may elect either a “Fixed-Income Equivalent” or a “Stock Equivalent” rate of
return for all or any portion of his Account (the “Fixed-Income Equivalent
Portion” and “Stock Equivalent Portion,” respectively) by filing an appropriate
election with the Committee.

 

  (i) Fixed Income Equivalent. The Fixed-Income Equivalent rate of return shall
be the 30-year U.S. Treasury bond yield rate as published in the Wall Street
Journal on the first business day of September of the prior Plan Year, plus 50
basis points.

 

17



--------------------------------------------------------------------------------

  (ii) Stock Equivalent. Amounts credited to the Stock Equivalent Portion of a
Participant’s Account shall be denominated in stock units. The number of stock
units shall be the sum of:

 

  (1) the number of RSUs deferred under the Plan, net of applicable taxes (if
any) withheld from the deferred RSUs themselves, plus

 

  (2) the number (including fractions of an integer) determined by dividing
(x) the value of any amount (other than RSUs) credited to the Stock Equivalent
Portion of a Participant’s Account, valued at its fair market value (as
determined by the Committee) on the date it is so credited, net of any
applicable taxes withheld, by (y) the Fair Market Value of a share of Common
Stock on such date.

Each stock unit shall have a value equal to one share of Common Stock. The
number of stock units deemed credited to the Stock Equivalent Portion of a
Participant’s Account shall be subject to such equitable adjustment in the event
of a stock dividend, stock split, share combination, spinoff, reorganization,
recapitalization, merger or other transaction involving the Company as the
Committee determines to be appropriate, subject to the overall limitation on
shares available under the Plan. As of the ex-dividend date of any cash dividend
declared on Common Stock, the Dividend Equivalent attributable thereto shall
automatically be credited to the Stock Equivalent Portion of each Participant’s
Account, unless the Participant is to receive Cash Dividend Equivalents with
respect to deferred stock units credited to the Participant’s Account as
discretionary additional credits under Section 4.3(c), in which case the Cash
Dividend Equivalents with respect to such deferred stock units shall be paid to
the Participant in cash, subject to applicable withholding.

 

  (b) Electing and Changing Rates of Return. Deferred RSUs and Additional
Credits shall always receive the Stock Equivalent rate of return. At the time a
Deferral Election is filed, a Participant shall specify the percentage of other
deferred Compensation for the next Plan Year that shall be allocated to the
Fixed-Income Equivalent Portion of the Participant’s Account and the percentage
thereof that shall be allocated to the Stock Equivalent Portion of the
Participant’s Account. A Participant may elect the Stock Equivalent rate of
return for future periods with respect to all or any portion of the Fixed-Income
Equivalent Portion of his Account, effective as of the first day of the month
immediately following the date the election is filed with the Committee. (No
change shall be permitted from the Stock Equivalent rate of return to the
Fixed-Income Equivalent rate of return.) Notwithstanding the preceding, the
Committee may postpone until after such period any transfer which would
otherwise be made in a period in which the Participant would be prohibited (by
Company policy or

 

18



--------------------------------------------------------------------------------

otherwise) from acquiring or disposing of equity securities of an Employer. If a
Participant fails to specify a rate of return upon filing his Deferral Election,
amounts deferred pursuant to such Deferral Election shall be credited with the
Stock Equivalent rate of return. The Beneficiary of a Participant who has died
shall have the same right as the Participant to elect the rate of return for the
respective Account (or portion of an Account).

 

  (c) Authority to Eliminate Stock Equivalent Rate of Return. The Managing
Director, Global Compensation and Benefits may, in his sole discretion,
eliminate the Stock Equivalent rate of return provided by this Section 4.4 in
the event he determines that it is necessary to eliminate such rate of return in
order to maintain the Plan’s grandfathered status under the New York Stock
Exchange’s shareholder approval requirements for equity compensation plans (the
“NYSE Shareholder Approval Requirements”). In the event that the Stock
Equivalent rate of return is eliminated under this Section 4.4(c), any
references in this Plan to the Stock Equivalent Portion of a Participant’s
Account after the date on which the Stock Equivalent rate of return is
eliminated shall, to the extent permitted by the NYSE Shareholder Approval
Requirements or a reasonable interpretation thereof, mean the number of stock
units credited to the Stock Equivalent Portion of a Participant’s Account on the
date of elimination. In such a case, no amounts (including Dividend Equivalents)
shall be credited to the Stock Equivalent Portion of a Participant’s Account
after the date of elimination. Instead, all deferral amounts, Additional Credits
and any dividends declared on shares of Common Stock that are represented by
units in the Stock Equivalent Portion of a Participant’s Account shall be
credited to the Fixed-Income Equivalent Portion of the Participant’s Account
starting on the day after the date the Stock Equivalent rate of return is
eliminated.

ARTICLE V

DISTRIBUTION OF BENEFITS

 

5.1 Time and Form of Distribution; Withholding. Simultaneously with making the
initial Deferral Election, a Participant shall elect, on a form permitted by and
delivered to the Committee, one of the following distribution methods for
payment of the vested portion of the Participant’s Account:

 

  (a) a single lump sum, or

 

  (b) annual installments over a period, not exceeding ten (10) years, elected
by the Participant, with the amount of each annual installment (prior to the
last) being the balance of the Participant’s Account subject to this
distribution option as of the first business day of the calendar year in which
such annual installment is paid divided by the number of installments (including
the current installment) remaining to be paid, and with the last installment
being the balance of the Participant’s Account subject to distribution.

 

19



--------------------------------------------------------------------------------

Unless otherwise elected by a Participant, the lump sum payment or the first
installment payment shall be made in January of the calendar year following the
calendar year in which the Participant’s employment terminates (or, if earlier,
begins to receive payments under the Employer’s long-term disability plan)
(“Commencement Date”), and any remaining installment payments shall be made in
January of each successive year until payments are completed. The Participant
may defer the lump sum payment or the first installment payment past the January
of the calendar year following the calendar year in which the Participant’s
employment terminates (or past the date the Participant begins to receive
payments under the Employer’s long-term disability plan) by so electing on the
form on which the Participant makes his or her distribution election. If the
Participant fails to elect a distribution option, distribution shall be made in
a lump sum on the Commencement Date. Distribution shall be subject to
withholding for applicable taxes. For purposes of the Plan, a termination of
employment occurs when the Employee is no longer employed by the Company, a
Participating Employer or any member of a “controlled group of corporations” (as
such term is defined in Code Section 414(b)) in which the Company is a member. A
termination of employment is effective on the date recorded in the terminating
employer’s payroll records.

The Committee may change the timing and forms of payment available hereunder. In
making any such changes, the Committee shall take into account constructive
receipt considerations.

 

5.2 Restrictions on Distribution of Deferred RSUs. Deferred RSUs and any returns
credited thereto shall not be distributed and shall be subject to forfeiture for
a period (“Restricted Period”) commencing on the date the deferred RSUs are
credited to the Participant’s Account, and ending on the first anniversary of
the last day of the Plan Year in which such deferred RSUs are so credited.
Thereafter, deferred RSUs shall be fully vested and nonforfeitable. Restricted
deferred RSUs shall be forfeited (or if distributed, subject to repayment) if
the Committee, in its discretion, upon consideration of the facts and
circumstances and any advice or recommendation of the Employer, finds at any
time that Cause existed during the Restricted Period. Deferred RSUs (and any
returns credited thereto) which would otherwise have been distributed during the
Restricted Period shall be distributed as soon as administratively convenient
after the end of the Restricted Period.

 

5.3 Changes in Distribution Options. A Participant may change a previously
elected form of distribution, including selecting a later commencement date, by
filing an election with the Committee in a form permitted by the Committee;
provided, however, that no election shall be effective which extends the date of
final distribution beyond the ninth anniversary of the Commencement Date; and
provided further, that any change in a Participant’s distribution option will
become effective solely with respect to distributions made after more than
twelve months have elapsed after the date the election to change the
distribution option is filed with the Committee. The form of distribution on a
Participant’s termination of employment shall therefore be determined by the
most recent distribution option election that meets the foregoing requirement,
except as provided in Sections 5.2, 5.5 and 5.6.

 

20



--------------------------------------------------------------------------------

5.4 In-Service Distributions. At the time a Participant makes a Deferral
Election with respect to any amounts of future Compensation for a particular
Plan Year, then, at the time of such Deferral Election, the Participant may also
make an irrevocable election to have any of such deferrals made to the
Participant’s Account (other than RSUs and Additional Credits) distributed to
the Participant (except to any Participant who in the tax year of distribution
is a “covered employee” as defined by Code section 162(m)) no sooner than the
first administratively practicable day of the third Plan Year following the Plan
Year for which the Deferral Election is made. Distribution shall be subject to
withholding for applicable taxes.

 

  (a) Notwithstanding the provisions of this section, any Participant, who as of
a Commencement Date, is a “covered employee” as defined by Code Section 162(m),
shall not receive a distribution in accordance with any Deferral Election made
pursuant to this Section 5.4, but shall instead receive such distribution in the
January of the first Plan Year in which such Participant is no longer a “covered
employee.”

 

  (b) Any amounts distributed in accordance with this section shall be in either
of the following forms as properly elected by the Participant:

 

  (i) single lump sum, or

 

  (ii) annual installments over a period, not exceeding 10 years, elected by the
Participant, with the amount of each annual installment (prior to the last)
being the balance of the Participant’s Account subject to this distribution
option as of the first business day of the calendar year in which such annual
installment is paid divided by the number of installments (including the current
installment) remaining to be paid, and with the last installment being the
balance of the Participant’s Account subject to distribution.

 

  (c) If any Participant should die or terminate service before the Commencement
Date of amounts subject to a Deferral Election made pursuant to this section,
then such Deferral Election shall be void and the Deferral Election made in
accordance with Section 5.1 shall be controlling.

 

5.5 Early Distributions. The Committee, and upon application of a Participant,
may direct distribution, prior to the Commencement Date either during employment
or after employment terminates, of such portion of the Participant’s vested
Account attributable to deferred Compensation (but not amounts attributable to
Additional Credits or, during the applicable Restricted Period, amounts
attributable to RSUs) as the Participant may request. The amount distributable
shall be 90% of the amount requested by the Participant. The remaining 10% shall
be permanently forfeited by the Participant.

 

5.6 Small Account Balances. If for any reason, at any time after a Participant’s
employment terminates, the vested balance of a Participant’s Account (or portion
of an Account payable to a single Beneficiary) is less than $15,000, then
notwithstanding the foregoing

 

21



--------------------------------------------------------------------------------

provisions of this Article V or any Participant’s election to the contrary, the
Participant’s Account (or such portion) shall be distributed in a single lump
sum as soon as practicable following the end of the month in which the
Participant’s employment terminates, subject to Section 5.2.

 

5.7 Form of Payment. The Stock Equivalent Portion of a Participant’s Account
shall be distributed in shares of Common Stock (subject to the aggregate
limitation on shares available under the Plan). For this purpose, 7,650,000
shares of Common Stock are reserved for delivery hereunder. Such shares may be
newly-issued shares, treasury shares, or shares acquired on the open market. All
other benefits under this Plan shall be paid by negotiable check or other cash
equivalent from the trust (if any) or other general funds of the Employer.

In the event of any stock dividend, stock split, share combination, spinoff,
reorganization, recapitalization, merger or other transaction involving the
Company, the number of shares of Common Stock reserved under this Plan shall be
adjusted by the Board, in its discretion, as the Board deems appropriate to
reflect such transaction.

 

5.8 Death of a Participant. In the event of the death of a Participant prior to
distribution of all amounts otherwise payable to the Participant hereunder, the
Participant’s Beneficiary or Beneficiaries shall be entitled to distribution of
all vested amounts credited to the Participant’s Account, in the method such
amounts would have been paid to the Participant, provided that, if for any
reason the distributee of benefits is an estate, the Committee in its sole
discretion may pay to the estate in a single lump sum the entire balance of the
Account that is distributable to the estate. Each Participant may designate a
Beneficiary or Beneficiaries to receive payment of his benefits under this Plan
in the event of his death, and may revoke or change such designation, in
accordance with such procedures as the Committee shall promulgate. A Participant
may revoke his designation of Beneficiary (without the consent of any
Beneficiary) and make a new designation of Beneficiary by filing a new form with
the Committee. A properly completed and executed change in a designation of
Beneficiary shall take effect immediately upon being filed with the Committee
during the Participant’s lifetime. If upon a Participant’s death no valid
designation of Beneficiary is on file with the Committee, or if a Beneficiary
dies before payments are completed and there are no living contingent or
successive Beneficiaries, then any remaining payments under this Plan shall be
made (1) to the Participant’s surviving spouse, if any, or (2) if there is no
surviving spouse, then to the Participant’s estate.

 

5.9 Spousal Claims. Any claim against benefits hereunder for child support,
spousal maintenance or alimony shall be processed hereunder in the same manner
as would a claim for corresponding benefits under the EDS 401(k) Plan. Such
claim shall be administered by the claims administrators of the EDS 401(k) Plan.
Any benefits assigned pursuant to a claim approved by the claims administrators
of the EDS 401(k) Plan under this Section 5.9 shall be paid to the assignee as
soon as administratively practicable after the claim has been approved by such
claims administrators.

 

22



--------------------------------------------------------------------------------

5.10 Postponed Distributions. Notwithstanding the preceding sections of this
Article V, the Committee may postpone until after such period any distribution
which would otherwise be made in a period in which the Participant would be
prohibited (by Company policy or otherwise) from acquiring or disposing of
equity securities of an Employer.

 

5.11 Claims for Benefits. In the event that a Participant or Beneficiary claims
to be eligible for benefits, or claims any rights hereunder, the Participant or
Beneficiary must complete and submit such claims forms and supporting
documentation as shall be required by the Committee, in its sole discretion. The
Committee shall decide each claim and give the person making the claim (a
“Claimant”) written notice of the disposition of the claim within 90 days after
the claim is filed. If the Committee denies a claim, the notice of denial shall
be in writing, shall contain the specific reason or reasons for the denial of
the claim, shall contain a specific reference to the pertinent Plan provisions
upon which the denial is based, shall contain a description of any additional
material or information necessary for the claimant to perfect the claim along
with an explanation why such material or information is necessary, and shall
contain an explanation of these claims review procedures.

Within 60 days after receipt by the Claimant of a written notice of denial of a
claim, the Claimant may file a written request with the Committee for a full and
fair review of the denial of the claim for benefits. In connection with a
Claimant’s appeal of the denial of the benefit, the Claimant may review
pertinent documents and may submit issues and comments in writing. The Committee
shall deliver to the Claimant a written decision on the claim promptly, but not
later than sixty (60) days after the Claimant’s request for review. Such
decision shall be written in a manner calculated to be understood by the
Claimant, shall include specific reasons for the decision, and shall contain
specific references to the pertinent Plan provisions upon which the decision is
based. The decision of the Committee on appeal shall be final, conclusive and
binding on all persons.

 

5.12 Withholding. A Participant’s Employer or the Company shall have the right
to deduct applicable taxes (including, but not limited to FICA) from amounts
deferred pursuant to an Eligible Employee’s Deferral Election and from any
amounts payable hereunder to a Participant or Beneficiary and from amounts
otherwise subject to any tax, and to withhold an appropriate amount of cash or a
number of shares of Common Stock or a combination thereof for payment of taxes
or to take such other action as may be necessary in the opinion of the Employer
or the Company to satisfy all obligations for withholding of such taxes. The
Committee may also permit withholding to be satisfied by the transfer to the
Company of cash, shares of Common Stock, or other property theretofore owned by
the Participant or Beneficiary.

Notwithstanding anything in this Section 5.12 or any other provision of this
Plan to the contrary, in the event that the Stock Equivalent rate of return is
eliminated pursuant to the provisions of Section 4.4(c), then effective on the
date of such elimination, shares of Common Stock may not be used to satisfy any
withholding obligations except to the extent permitted by the NYSE Shareholder
Approval Requirements or a reasonable interpretation thereof.

 

23



--------------------------------------------------------------------------------

5.13 Facility of Payment. In the event any distribution is payable under this
Plan to a minor or other individual who is legally, physically or mentally
incompetent to receive such payment, the Committee in its sole discretion shall
pay such benefits to one or more of the following persons:

 

  (a) Directly to such minor or other person;

 

  (b) To the legal guardian or conservator of such minor or other person;

 

  (c) To the spouse, parent, brother, sister, child or other relative of such
minor or other person for the use of such minor or other person; or

 

  (d) To such other person as the Committee deems appropriate.

The Committee shall not be required to see to the application of any
distribution so made to any of such persons, but the receipt therefor shall be a
full discharge of the liability of the Plan, the Committee, the Employers, and
the trustee (if any) to such minor or other person.

 

5.14 Waiver and Release. The Committee may condition the payment of some or all
benefits hereunder on the Participant’s entering into a binding release and
waiver in such form as the Committee shall permit.

ARTICLE VI

PAYMENT LIMITATIONS

 

6.1 Assignment. No Participant or Beneficiary of a Participant shall have any
right to assign, pledge, hypothecate, anticipate or any way create a lien on any
amounts payable hereunder. No amounts payable hereunder shall be subject to
assignment or transfer or otherwise be alienable, either by voluntary or
involuntary act, or by operation of law, or subject to attachment, execution,
garnishment, sequestration or other seizure under any legal, equitable or other
process, or be liable in any way for the debts or defaults of Participants and
their Beneficiaries.

 

6.2 Change of Control. Upon the first event constituting a part of the Change of
Control (“CIC Event”):

 

  (a) the members of the Board serving immediately prior to the CIC Event may,
in their sole and absolute discretion, direct the Committee to distribute all
amounts credited to the Accounts of Participants in a single lump sum payment to
each Participant, net of investment charges, surrender charges, etc., following
which the Plan shall terminate;

 

24



--------------------------------------------------------------------------------

  (b) no changes shall be made to any provisions of this Plan in effect
immediately prior to the CIC Event and no new provisions shall be promulgated;
and

 

  (c) Plan amendments shall be subject to the last sentence of Section 10.1.

ARTICLE VII

FUNDING AND EXPENSES

 

7.1 Funding. Benefits under this Plan shall be funded solely by the Company and
its Affiliates. Benefits hereunder shall constitute an unfunded general
obligation of each Participant’s respective Employer. In the event a Participant
has been employed by more than one Employer, benefits hereunder shall constitute
an unfunded general obligation of the Participant’s most recent Employer. All
payments under this Plan shall be deemed made by the Participant’s Employer from
general assets available to all unsecured creditors of the Employer in the event
of its insolvency. Each Participant has merely the status of a general unsecured
creditor of his Employer.

Notwithstanding the foregoing, the Company and the Employers may, but need not
create for purposes of this Plan a trust of the type commonly referred to as a
“rabbi” trust, which may, but need not, be in substantial conformity to the
terms of the model trust published by the Internal Revenue Service in Rev. Proc.
92-64 or any successor thereto. The Employer may transfer assets to the trustee
of such trust to hold and to make distributions under this Plan on behalf of the
Employers. The assets so held in trust shall remain the general assets of the
Employers, which are the grantors under the trust. The rights of Participants
and their Beneficiaries under this Plan and the trust shall be exclusively
unsecured contractual rights. No Participant or Beneficiary shall have any
right, title or interest whatsoever in the trust.

 

7.2 Creditor Status. A Participant and his Beneficiary or Beneficiaries shall be
general creditors of the Participant’s Employer with respect to the payment of
any benefit under this Plan, unless such benefits are provided under a contract
of insurance or an annuity contract that has been delivered to the Participant,
in which case the Participant and his Beneficiary or Beneficiaries shall look to
the insurance carrier or annuity provider for payment, and not to the Employer
or any Affiliate. The Employer’s or Affiliate’s obligation for such benefit
shall be discharged by the purchase and delivery of such annuity or insurance
contract.

 

7.3 Expenses. The expenses of administering the Plan shall be borne by the
Employers, provided that, prior to a CIC Event, the Committee may direct that
assets of the trust, if any, shall be applied to pay such expenses.

 

25



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATION

 

8.1 Committee. Except for rights and powers expressly reserved to the Board or
the Company, the Plan will be administered by the Committee.

 

8.2 Committee Powers. The Committee shall have the power and authority in its
sole and absolute discretion:

 

  (a) To construe and interpret the Plan, determine the application of the Plan
to situations where such application is unclear or disputable, to resolve all
questions arising under the Plan (including questions of fact) and make
equitable adjustments for any mistakes or errors made in the administration of
the Plan; provided that individual exceptions to the provisions of the Plan
shall not be permitted;

 

  (b) To determine all questions arising in the administration of the Plan,
including the power to determine the status of individuals as Eligible
Employees, the rights of Participants and their beneficiaries and the amount of
their respective benefits and such determination, interpretation or other action
shall be final and binding for all purposes and upon all persons;

 

  (c) To adopt, amend and rescind such rules, regulations and forms as it may
deem necessary for the proper and efficient administration of the Plan
consistent with its purposes, which rules may permit case-by-case
determinations;

 

  (d) To enforce and administer the Plan in accordance with its terms and the
rules, regulations and forms it adopts; to appoint a plan administrator and to
delegate to the plan administrator such administrative duties as the Committee
shall deem appropriate;

 

  (e) To take such action and establish such procedures as it deems necessary or
appropriate to coordinate deferrals and benefits under this Plan and any other
plan;

 

  (f) To select, monitor and prospectively change the rates of return to be
credited under the Plan;

 

  (g) To take such action and establish such procedures as it deems necessary or
appropriate to implement Participant elections and designations of rates of
return, and to coordinate the Employers’ actions, if any, taken to reduce or
eliminate the Employers’ exposure to market fluctuations;

 

  (h) To direct the appropriate person to make payments from the Plan;

 

26



--------------------------------------------------------------------------------

  (i) To employ such counsel, auditors, actuaries, or other specialists (who may
be counsel, auditors, actuaries or other specialists for the Company) and to
engage such clerical or other services to the extent such services are not
provided by the Company;

 

  (j) To maintain records concerning the Plan sufficient to prepare reports,
returns and other information required by the Plan or by law, and to communicate
the terms of the Plan and any material amendments thereto to the Eligible
Employees and Participants;

 

  (k) To delegate such of its powers and authorities (including the power and
authority to delegate) to such person or persons, with his, her, its or their
consent, as the Committee may appoint; and

 

  (l) To do all other things the Committee deems necessary or desirable for the
advantageous administration of the Plan and to make the Plan fully effective in
accordance with its terms and intent.

 

8.2 Receipt and Release of Necessary Information. In implementing the terms of
this Plan, the Committee may, without the consent of or notice to any person,
release to or obtain from any other organization or person any information, with
respect to any person, which the Committee deems to be necessary for such
purposes. Any Participant or Beneficiary claiming benefits under this Plan shall
furnish to the Committee such information as may be necessary to determine
eligibility for and amount of benefit, as a condition of claiming and receiving
such benefit.

 

8.3 Overpayment and Underpayment of Benefits. The Committee may adopt, in its
sole discretion, whatever rules, procedures and accounting practices are
appropriate in providing for the collection of any overpayment of benefits. If a
Participant or Beneficiary receives an underpayment of benefits, the Committee
shall direct that immediate payment be made to make up for the underpayment. If
an overpayment is made to a Participant or Beneficiary, for whatever reason, the
Committee may, in its sole discretion, withhold payment of any further benefits
under the Plan until the overpayment has been collected or may require repayment
of benefits paid under this Plan without regard to further benefits to which the
Participant or Beneficiary may be entitled.

ARTICLE IX

OTHER BENEFIT PLANS OF AN EMPLOYER

 

9.1 Other Plans. Nothing contained in this Plan shall prevent a Participant
prior to his death, or his Beneficiary after his death, from receiving, in
addition to any payments provided for under this Plan, any payments provided for
under any other plan or benefit program of an Employer, or which would otherwise
be payable or distributable to the Participant or Beneficiary under any plan or
policy of an Employer or otherwise. Nothing in this Plan shall be construed as
preventing the Company or any Affiliate from establishing any

 

27



--------------------------------------------------------------------------------

other or different plans providing for current or deferred compensation for
employees. Benefits provided under this Plan shall not constitute pensionable
earnings for purposes of determining contributions or benefits under any plan of
the Company intended to “qualify” under Section 401 of the Code, unless
specifically provided otherwise in such plan.

ARTICLE X

AMENDMENT AND TERMINATION OF THE PLAN

 

10.1 Amendment and Termination. The Committee may amend or terminate this Plan
at any time and in its sole discretion, by (and only by) written resolution. Any
such amendment or termination shall be binding on the Employers and all
Participants and their Beneficiaries, even though it may be retroactive and
applicable to Participants whose employment by the Company or an Employer has
terminated. However, no amendment or termination of the Plan shall adversely
affect the right of a Participant to payment of a benefit to which the
Participant would be entitled (then or thereafter) under the terms of the Plan
if the Participant’s employment terminated immediately before the adoption of
such amendment or termination of the Plan, unless such amendment or termination
of the Plan in the reasonable judgment of the Committee is required to comply
with applicable law or to preserve the tax treatment of benefits under this Plan
for the Employers or for the Participant, or is consented to by the affected
Participant. Following the occurrence of a CIC Event, no amendment of the Plan
may be made without the written consent of the Board, except for amendments
necessary to comply with applicable law.

 

10.2 Continuation. The Company intends to continue this Plan indefinitely, but
nevertheless assumes no contractual obligation beyond the promise to pay the
benefits described in this Plan to its Employees.

ARTICLE XI

MISCELLANEOUS

 

11.1 No Reduction of Employer Rights. Nothing contained in this Plan shall be
construed as a contract of employment between the Company or any Affiliate and
an employee, or as a right of any person to be continued in the employment of
the Company or any Affiliate, or as a limitation of the right of the Company or
an Affiliate to discharge any of its employees, with or without cause.

 

11.2 Indemnification. The Company hereby indemnifies each member of the
Committee and each employee who is delegated responsibilities under the Plan
against any and all liabilities and expenses, including attorney’s fees,
actually and reasonably incurred by them in connection with any threatened,
pending or completed legal action or judicial or administrative proceeding to
which they may be a party, or may be threatened to be made a party, by reason of
membership on such Committee or due to a delegation of responsibilities, except
with regard to any matters as to which they shall be adjudged in such action or
proceeding to be liable for gross negligence or willful misconduct in connection
therewith.

 

28



--------------------------------------------------------------------------------

11.3 Successors. All obligations of an Employer under this Plan shall be binding
on any successor to such Employer, whether the existence of such successor is
the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Employer.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed this
     day of             , 2001.

 

ELECTRONIC DATA SYSTEMS CORPORATION By:  

 

  Michael E. Paolucci, Managing Director of   Global Compensation and Benefits

 

29



--------------------------------------------------------------------------------

EDS EXECUTIVE DEFERRAL PLAN

Appendix A

List of Participating Employers

Electronic Data Systems Corporation

EDS Global Services, Inc.

E.D.S. International Corporation

eBreviate, Inc.

EDS Resource Management Corporation

EDS Information Services, LLC

EDS Properties Corporation

EDS Technology Services, L. P.

 

A-1



--------------------------------------------------------------------------------

EDS EXECUTIVE DEFERRAL PLAN

Appendix B

A. T. Kearney Distinctions

A. T. Kearney, Inc. (“A. T. Kearney”) became a Participating Employer in the
Plan by action of the Committee at its meeting on October 23, 2000. However,
because of different benefits plans and policies, it is not intended that A. T.
Kearney employees be provided with identical terms and conditions for
participation and deferral under the Plan. Therefore, the distinctions as they
apply to eligible employees of A. T. Kearney are set out in this Appendix B.

 

1. Eligibility. An Employee of A. T. Kearney shall not become an Eligible
Employee in accordance with the provisions of Section 2.1(x), but shall instead
become an Eligible Employee only if such Employee meets the eligibility
requirements set forth in this Appendix B. An Employee of A. T. Kearney will be
an Eligible Employee if, as of the Eligibility Date (as defined in
Section 2.1(w) of the Plan), such Employee is on the U.S. payroll and (i) is
eligible to participate in the EBP, or (ii) has a salary payable at a rate equal
to or in excess of $170,000 and is designated as a Consulting Officer,
Administrative Officer, Executive Search Officer, Consulting Principal,
Administrative Principal, or Executive Search Principal.

The $170,000 amount shall automatically be increased at the same time and by the
same amount as the compensation limit under Code Section 401(a)(17) is
increased.

Any Employee of A. T. Kearney who satisfies the requirements set forth in this
Appendix B to be an Eligible Employee is referred to in this Appendix B as an
“ATK Eligible Employee.”

 

2. Definition of Compensation. For any Participant who is an ATK Eligible
Employee, the definition of the term “Compensation” in Section 2.1(p) shall not
apply. Instead, for any such ATK Eligible Employee, the term “Compensation”
shall mean the total salary or wages, plus bonuses (including performance
bonuses which are contractually guaranteed, but excluding other bonuses which
are paid under contractual terms), paid during a Plan Year to the Participant
while he or she is a Participant under this Plan (but not including any amount
included in Compensation in a prior Plan Year under this Plan or the
A. T. Kearney Profit Sharing and 401(k) Retirement Plan), and any amount that
would have been paid to the Participant during such Plan Year but for an
election under a plan qualifying under Section 125 of the Code shall also be
considered as Compensation for all Plan purposes. Notwithstanding the preceding
sentence, with respect to all ATK Eligible Employees who are Participants in
this Plan and who are not Officers or Executive Search Vice Presidents, a
performance bonus that is accrued in a calendar year, but paid to a Participant
in the following calendar year shall be included in such Participant’s
Compensation in the year in which it is accrued, and not in the year in which it
is paid. Notwithstanding the foregoing, Compensation for any ATK Eligible
Employee who is a Participant in this Plan shall not include (i) any awards
under the

 

B-1



--------------------------------------------------------------------------------

1996 Incentive Plan of Electronic Data Systems Corporation (or any predecessor
or successor plan), the A. T. Kearney, Inc. Tenure Award Program, or the
A. T. Kearney, Inc. Intellectual Capital Recognition Program, or (ii) any
reimbursements, expense allowances or fringe benefits (cash or non-cash)
provided to the Participant, including but not limited to, moving expenses,
expatriate allowances, foreign rent payments, government travel allowances,
insurance gross-ups, officer physicals, imputed income on group term life
insurance, tax preparation and financial planning services, commissions on sales
for the Executive Search consulting group, hardship allowances, cost of living
allowances and automobile allowances.

Notwithstanding the foregoing, if A. T. Kearney’s Board of Management shall
determine before the end of any Plan Year that a particular special
non-recurring amount is being paid to or accrued for such Plan Year for one or
more ATK Eligible Employees who are Participants in this Plan, such amount shall
not be included in the Compensation of such Participant for purposes of the
Plan.

 

3. Deemed Credit Limit. Notwithstanding the provisions of Section 4.3(a) of the
Plan to the contrary, any Participant who is an ATK Eligible Employee shall not
be eligible to have any Deemed Limit Credits (as defined in Section 4.3(a) of
the Plan) credited to his or her Account during any Plan Year. Provided,
however, that any Participant who, by reason of transferring employment from A.
T. Kearney to the Company or other Participating Employer (or by reason of
transferring employment from the Company or other Participating Employer to A.
T. Kearney), is both an ATK Eligible Employee and an Eligible Employee (as
defined in Section 2.1(x) of the Plan) during a particular Plan Year, shall
remain eligible to have Deemed Limit Credits (as defined in Section 4.3(a) of
the Plan) credited to his or her Account during such Plan Year. The amount of
such Deemed Limit Credits to be credited to such a Participant’s Account shall
be the amount determined under Section 4.3(a) multiplied by a fraction, the
numerator of which is the amount of Compensation the Participant received during
the Plan Year from the Company or other Participating Employer, and the
denominator of which is the sum of the Compensation the Participant received
during the Plan Year from both A. T. Kearney and the Company or other
Participating Employer.

 

4. Limit on Deferral Elections After Hardship Distribution. If a Participant who
is an ATK Eligible Employee takes a hardship distribution from the A. T. Kearney
Profit Sharing and 401(k) Retirement Plan, then the Participant must cease to
make any deferrals under this Plan for a period that commences with and is equal
in length to the period the Participant must cease making elective deferrals
under the A. T. Kearney Profit Sharing and 401(k) Retirement Plan.

 

B-2